DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed August 6, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the express incorporation by reference of International Patent Application No. PCT/JP2017/004442. 
Applicant is required to cancel the new matter in the reply to this Office Action.
In particular, note that the preliminary amendment to the specification was filed August 6, 2019, and that since the present application is merely a stage of the PCT (i.e., the national stage of the PCT), the filing date of the present application is the filling date of the PCT application, which is February 7, 2017, which is prior to the amendment of August 6, 2019.  (See, for example, MPEP section 1893.03(b), which states:
An international application designating the U.S. has two stages (international and national) with the filing date being the same in both stages.  Often the date of entry into the national stage is confused with the filing date.  It should be borne in mind that the filing date of the international stage application is also the filing date for the national stage application.

To add an express incorporation by reference statement after the original filing date constitutes new matter.
See MPEP section 608.01 (p), which teaches the following:
As a safeguard against the omission of a portion of a prior application for which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or for which benefit is claimed under 35 et seq. where domestic benefit is claimed.  See MPEP § 201.13 where foreign priority is claimed.  See MPEP §§ 213-216 where foreign priority is claimed.  See MPEP §217 regarding 37 CFR 1.57(b).  The inclusion of such an incorporation by reference statement in the later-filed application will permit applicant to include subject matter from the prior application into the later-filed application without the subject matter being considered as new matter.  For the incorporation by reference to be effective as a proper safeguard, the incorporation by reference statement must be filed at the time of filing of the later-filed application.  An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“W” (paragraph 0012 of the marked-up copy of the substitute specification filed 8/6/2019);
“60” (plural occurrences in paragraph 0012 of the marked-up copy of the substitute specification filed 8/6/2019; in paragraph 0016 of the marked-up copy of the substitute specification filed 8/6/2019; in paragraph 0020 of the marked-up copy of the substitute specification filed 8/6/2019; and in paragraph 0021 of the marked-up copy of the substitute specification filed 8/6/2019);
“20a” (in paragraph 0015, plural occurrences in paragraph 0016, and in paragraph 0021, all paragraphs with respect to the marked-up copy of the substitute specification filed 8/6/2019);
“21” (in paragraph 0016 of the marked-up copy of the substitute specification filed 8/6/2019; in paragraph 0021 of the marked-up copy of the substitute specification filed 8/6/2019).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Care should be taken so as to avoid the introduction of new matter.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20b" and "22b" have both been used to designate the arm(s) of the pivot shaft 20.  In particular, note that the specification repeatedly indicates that the reference characters 20a and 20b represent the left and right arms of the C-axis pivot shaft 20 (see paragraphs 0015, 0016 (plural occurrences), and paragraph 0021 of the marked-up copy of the substitute specification filed 8/6/2019), and that reference character 20b appears to be used to indicate one of those arms in Figure 1.  However, in Figure 2, the reference character 22b is instead used (plural locations in Figure 2) to indicate the two arms of the C-axis pivot shaft 20.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to because the reference character 22b is used inconsistently in the drawings vs. the specification.  In particular, as noted previously, as shown in Figure 2, the reference character 22b has been used (plural occurrences in Figure 2) to depict the disclosed right and left arms of the C-axis pivot shaft 20.  However, in the specification, the reference character 22b is utilized to refer to one of the A-axis pivot shafts (both of which are labeled as 22a in Figure 2).  See paragraphs 0016 (plural occurrences) and 0021 of the marked-up copy of the substitute specification filed 8/6/2019, as well as Figure 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “first rotary feed axis device which is provided on the spindle head support part and which rotatably feeds the spindle head around the first axis” as set forth in claim 1, lines 9-10, and in claim 6;

the “servo motor” of claim 6 (and configured as set forth in claim 6).  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 sets forth “a spindle had support part which supports the spindle head so as to be rotatable around a first axis which extends perpendicular to the axis of rotation of the spindle”, and further recites “a saddle which supports the spindle head support part so as to be rotatable around a second axis which is perpendicular to the first axis and which is inclined with respect to the vertical direction” and “a second rotary feed axis device which is provided on the saddle and which feeds the spindle head support part around the second axis of rotation”.  That said, as disclosed, the “spindle head support part” is referenced in paragraph 0012 of the marked-up copy of the substitute specification filed 8/6/2019, and in particular, paragraph 0012 states that the machine tool 10 comprises “a spindle head support part 60 which is provided on the saddle 16 and which supports the spindle head 22 so as to be rotatable around an axis of rotation Oa”, and further states that “[T]he spindle head support part 60 comprises a Z-axis slider 18 which is attached to the front surface of the saddle 16 so as to be movable in the upward and 
It is noted that the reference character 60 is not shown in the drawings (as mentioned in the above objections to the drawings).  That said, the specification discloses that the spindle head support part 60 comprises Z-axis slider 18, as well as C-axis pivot shaft 20, i.e., 60 = 18+20.  
However, as noted above, claim 1 appears (see separate rejections of the claim(s) under 35 USC 112(b) regarding the lack of clarity as to the intended scope of the claim(s)) to require that the saddle (disclosed as element 16) supports the spindle head support part (disclosed as 18+20) so that the spindle head support part (18+20) as to be rotatable around a second axis (disclosed as Oc) that is perpendicular to the first axis (disclosed as axis Oa) and which is inclined with respect to the vertical direction Z (see claim 1, lines 11-13).  Furthermore, claim 1 requires that the second rotary “feed” axis device (described in paragraph 0015 of the marked-up copy of the substitute specification filed 8/6/2019 as element 52) “rotatably feeds the spindle head support part” (disclosed as 18+20) “around the second axis” Oc “of rotation”.  These recitations in claim 1 are not consistent with the specification as filed, and are subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In particular, the specification as filed does not teach that the spindle head support part 18+20 (which is the spindle head support part as disclosed in paragraph 0012 of the marked-up copy of the substitute specification filed 8/9/2019), as a whole, is “rotatable” around any axis at claim 1.  In particular, while C-axis pivot shaft 20 is disclosed as rotatable around a “second” axis Oc that is perpendicular to the first axis Oa, which second axis Oc is inclined with respect to the vertical direction Z (see Figure 1 and paragraphs 0012 and 0015 of the marked-up copy of the substitute specification filed 8/6/2019, for example), the spindle head support part (disclosed in paragraph 0012 of the substitute specification as 18+20) as a whole is not disclosed as being rotatable about second axis Oc, noting that the Z-axis slider 18 is not disclosed as (or shown as) being rotatable about second axis Oc.  Furthermore, while the second rotary feed axis device 52 that is provided on the saddle (disclosed as element 16) is disclosed as rotatably driving the C-axis pivot shaft 20 around the second axis Oc of rotation (see Figure 1 and paragraph 0015 of the substitute specification of 8/6/2019, for example), the spindle head support part 18+20 as a whole is not described as being rotatably driven around the second axis Oc of rotation via the second rotary feed axis device 52, noting that the Z-axis slider 18 is not so rotated (at all, much less about axis Oc) via the “second rotary feed axis device” 52.  See Figures 1-2, for example.  
That said, even considering an alternative interpretation of the claims (which alternative interpretation is not consistent with the terminology used in the specification) in which the claimed “spindle head support part” is considered to be element 20 alone, (noting that element 20 supports the spindle head 22 so that the spindle head 22 is rotatable about a first axis Oa that is perpendicular to the axis of rotation Os of the spindle 24 re claim 1, lines 7-8, and noting that a second rotary feed axis device 52 is provided on the saddle 16, which second rotary feed axis device 52 rotatably feeds element 20 around the second axis of rotation Oc, which second axis of rotation Oc is perpendicular to first axis Oa and is “inclined” with respect to the vertical direction claim 1, lines 11-15, and also noting that regarding claim 3, element 20 comprises a pair of left and right support arms, shown in Figure 2 as 22b, 22b, disclosed as 20a, 20b, and element 20 is supported so as to be rotatable around the second axis Oc “on a Z-axis slider” 18 that is attached to a front surface of the saddle 16 so as to be reciprocatable in the vertical directions Z), then it is noted that such alternative interpretation runs into issues with some of the dependent claims.  In particular, for example, it is noted that claim 4 (which depends from claim 3) further recites “wherein the second rotary feed axis device comprises a servo motor which is incorporated in the spindle head support part and which is connected to the C-axis rotary feed axis”.  It is noted that the disclosed second rotary feed axis device 52 (that comprises a servo motor) is not disclosed as being “incorporated in” element 20.  In contrast, as can be seen in Figure 1, for example, element 20 is “in” C-axis servo motor 52, rather than 52 being “in” 20.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-2, the claim recites “[A] machine tool having two rotary feed axes which control the posture of a tool, and a linear feed axis which moves a position of a workpiece relative to the tool”.  Firstly, it is unclear as set forth in the claim with what “and a linear feed axis…” is intended to go, i.e., “machine tool having…”, or “two rotary feed axes which 
	In claim 1, line 3, it is unclear as set forth in the claim what is being set forth as “characterized by comprising” the subsequent limitations, i.e., the machine tool, or the linear feed axis.
	In claim 1¸ line 5, the claim recites “a spindle head which supports the spindle so as to be rotatable around an axis of rotation of the spindle”.  However, it is unclear as claimed what is being recited as “rotatable around an axis of rotation of the spindle”, i.e., the spindle itself, or the spindle head.  In the event that such is intended to recite that the spindle is rotatable around an axis of rotation of the spindle, Examiner suggests language such as –a spindle head which supports the spindle so that the spindle is rotatable around an axis of rotation of the spindle—to enhance clarity.  
	In claim 1, lines 7-8, the claim recites “a spindle head support part which supports the spindle head so as to be rotatable around a first axis which extends perpendicular to the axis of rotation of the spindle”.  However, re the language “so as to be rotatable…”, it is unclear as claimed what is being set forth as being “rotatable around a first axis which extends perpendicular to the axis of rotation of the spindle”, i.e., the spindle head or the spindle head support part.  
	Regarding the term “feed” in conjunction with “rotary” feed, re the terms “two rotary feed axes” (claim 1, line 1); “first rotary feed axis device” (claim 1, line 9; claim 6); “rotatably feeds the spindle” (claim 1, line 10); “second rotary feed axis device” (claim 1, penultimate line; claim 4); “rotatably feeds the spindle head support part” (claim 1, last two lines); “C-axis rotary claim 3; claim 4), noting that the term “feed” typically refers to a translational movement, it is unclear as claimed whether the terms “rotary feed axis” or “rotary feed axis device” are intended to refer to a combination rotary and translational axis, and a combination rotary and translational axis drive, respectively, or whether these limitations intend to refer to merely a rotary axis and a rotary drive, respectively.  If, as it appears from the specification, that the latter is intended, Applicant may wish (for enhancing clarity) to use the term “drive”, rather than “feed”, i.e., “rotary drive axis” or “rotary drive device” or the like, assuming any other issues with these limitations that are mentioned herein are also addressed.  
	In claim 1, lines 11-13, it is unclear as claimed re the language “so as to be rotatable” what is being set forth as being “rotatable around a second axis…”, i.e., the spindle head support part, or the saddle.
	In claim 1, lines 11-13, it is unclear as set forth in the claim to what “which” is intended to refer in the limitation “which is inclined with respect to the vertical direction”, i.e., the second axis, the saddle, etc.
	In claim 2, lines 1-3, the claim recites “further comprising a bed and a column which is provided on the bed and which supports the saddle so as to be horizontally reciprocatable in the left and right directions”.  Firstly, it is unclear as set forth in the limitation “and which supports the saddle” to what “which” is intended to refer, such that it is unclear as set forth in the claim what is being set forth as supporting the saddle, i.e., the column, the bed, or the combination of the bed and the column.  Additionally, it is noted that the limitation “the left and right directions” lacks sufficient antecedent basis in the claim, noting that no particular left and right directions were previously recited, and that there can be more than one (different) set of left and right directions, depending on from which perspective or location one views the machine tool.  
claim 2, line 4, there is no clear frame of reference provided in the claim for determining what is meant by “inclined”.  
The term "substantially parallel" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In paragraph 0015 of the marked-up substitute specification filed 8/6/2019, the specification states that “[T]hough it is sufficient that the inclination axis Oc and the inclined surface 14a be inclined in the same direction, it is more effective if they are inclined nearly parallel with each other”.  That said, it is unclear how close to parallel the axis Oc and the surface 14a must be in order to be considered “nearly parallel” or “substantially parallel”, and how far off from parallel the axis Oc and the surface 14a must be in order to be excluded by the term “substantially parallel” (re claim 2) or “nearly parallel” (re paragraph 0015 of the disclosure).  
Claim 3 sets forth “wherein the spindle head support part comprises a pair of left and right arms formed on a C-axis rotary feed axis which is supported so as to be rotatable around the second axis on a Z-axis slider…”  First off, it is unclear what is meant by “a pair of left and right arms formed on a C-axis rotary feed axis”.  It is noted that the disclosed C-axis rotary feed axis is the axis Oc (see Figure 1).  It is also noted that the axis Oc does not intersect the left and right arms (shown in Figure 2 as 22b, 22b, one of which is shown in Figure 1 as 20b; disclosed as 20a, 20b); see Figures 1-2, such that it is unclear how or in what regard the left and right arms are to be considered to be “formed on” the imaginary line/C-axis rotary feed axis Oc, as set forth in claim 3.  It is thus unclear what configurations meet the limitation, and what configurations are excluded by the limitation.  Additionally, in the limitation “which is supported so as to be 
In claim 3, line 3, it is unclear as set forth in the claim what is intended to be required to be “on” a Z-axis slider, i.e., the rotation of something (as noted previously, it’s not clear what) about the second axis, the C-axis rotary feed axis, the pair of arms, or the spindle head support part.  
Claim 3 sets forth “wherein the spindle head support part comprises a pair of left and right arms formed on a C-axis rotary feed axis which is supported so as to be rotatable around the second axis on a Z-axis slider which is attached to a front surface of the saddle so as to be reciprocatable in the vertical directions”.  However, it is unclear as set forth in the claim to what “which” is intended to refer in the limitation “which is attached to a front surface of the saddle so as to be reciprocatable in the vertical directions”, such that it is unclear as claimed what is being set forth as being “attached to a front surface of the saddle so as to be reciprocatable in the vertical directions”.  Additionally, the limitation “the vertical directions” lacks clear antecedent basis in the claim, noting that only one vertical direction was previously recited.  
claim 4, last line, it is unclear to what “which” is intended to refer in the limitation “which is connected to the C-axis rotary feed axis”, i.e., the servo motor, or the second rotary feed axis device.  Regardless of which of these elements is intended, it is unclear as claimed how or in what regard either the servo motor or the second rotary feed axis device are to be considered to be “connected to” the “C-axis rotary feed axis”, i.e., it is unclear how or in what regard either the servo motor or the second rotary feed axis device are to be considered to be “connected to” an axis/imaginary line.  Additionally, given that as best understood from the specification, it appears that the C-axis rotary feed axis Oc and the second axis Oc are one and the same, it is unclear how many axes are intended to be required by the claim.  
In claim 5, it is unclear as set forth in the claim how many pivot shafts are intended to be required by the claim, i.e., one pivot shaft that is in some manner supported on the pair of left and right arms, or one pivot shaft per arm of the pair of arms for a total of two pivot shafts.  
In claim 5, it is noted that claim 5 recites a “horizontal first axis”.  However, claim 1 previously recited a “first axis”.  It is unclear as set forth in claim 5 whether the “horizontal first axis” is intended to be in addition to the first axis recited in claim 1, or whether claim 5 is intending to recite that the first axis (of claim 1) is horizontal.  
In claim 6, the claim recites “wherein the first rotary feed axis device comprises a servo motor which is incorporated in one of the pair of left and right arms and which is connected to the pivot shaft of the spindle head”.  However, in the limitation “and which is connected to the pivot shaft of the spindle head”, it is unclear as set forth in the claim to what “which” is intended to refer (i.e., the servo motor, the first rotary feed axis device, one arm of the pair of arms, etc.), such that it is unclear as claimed what is being set forth as “connected to the pivot shaft of the spindle head”.  
Comment re Claim 6
In claim 6, it appears that changing “one of the pair of left and right arms” to –one arm of the pair of left and right arms—would enhance clarity.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1050387 A1 (hereinafter EP ‘387). 
A discussion follows on one (or more) interpretation(s) of the reference with respect to the present claims.  Note that such is not the only interpretation of the reference that is applicable to various ones of the present claims, but is merely one example of an applicable interpretation(s).  
EP ‘387 teaches a machine tool (see Figures 1, 4, and/or 5) having two “rotary feed axes”, such as A and B, for controlling the posture of a tool such as a milling tool 88 or a drilling bit 90, for example (Figures 1-2, paragraphs 0018-0020, and col. 10, lines 1-10, for example).  The machine tool additionally has a linear feed axis X, and a linear feed drive arrangement (see “drive means” 96 in Figure 4, to use the verbiage of EP ‘387) for moving a position of a workpiece (gripped by 92) relative to the tool 88 or 90.  See Figures 4-5 and paragraph 0021, for example.
The machine tool includes a rotary spindle (i.e., the rotary spindle shaft of 72) having a tip on which the tool 88 or 90 is mounted.  See Figures 1-2 and paragraph 0020, for example.  

[AltContent: textbox (Q)][AltContent: arrow]
    PNG
    media_image1.png
    509
    585
    media_image1.png
    Greyscale

Additionally, EP ‘387 teaches a spindle head support part (i.e., forked element 46) that supports the spindle head Q or Q+70+70 so that the spindle head Q or Q+70+70 is rotatable around a first axis “A” that extends perpendicular to the axis “C” of rotation of the aforedescribed spindle.  See Figures 1-2 and paragraph 0019for example.  A first rotary feed axis 
Furthermore, EP ‘387 teaches a “saddle”, such as, for example, 38 which supports the spindle head support part 46 so that the spindle head support part 46 is rotatable around a second axis “B” which is perpendicular to the first axis “A”.  See Figures 1-3, and paragraph 0018, for example.  Furthermore, note that the second axis “B” is “inclined with respect to the vertical direction”, noting that axis B is horizontal.  See Figure 2, for example.  
Additionally, EP ‘387 teaches a second rotary feed axis device 52 (including, for example, at least motor 54; see Figures 3, 2, 1, and paragraph 0018, for example) which is provided on the saddle 38, and which rotatably feeds the spindle head support part 46 around the second axis “B” of rotation.  
Regarding claim 2, the machine tool has a bed, such as 12 (see Figure 4, which bed 12 includes longitudinal side members 14; see also paragraph 0012, for example).  A column, such as 24, or alternatively, such as 24+18, is provided on the bed 12.  The column (24 or 24+18) and the bed 12 support the saddle 38 so as to be horizontally reciprocatable in left and right directions.  For example, it is noted that the saddle 38 is horizontally reciprocatable (along guides 16) in left and right directions in the direction of the X axis (see Figures 1 and 4, as well as at least paragraphs 0013-0014).  Additionally/alternatively, it is noted that the saddle 38 is horizontally reciprocatable (in the direction of sliding guides 36, as described in at last paragraph 0015) in left and right directions in the direction of the Y axis; see Figures 1-3, for example.  
claim 2¸ it is noted that the column 24 or 24+18 has a number of horizontal surfaces that are “inclined”, such as with respect to the vertical direction Z, and which extend “substantially” parallel to the second axis B.  For example, attention is directed to any of surfaces S1 (i.e., a lower horizontal surface of 18), S2 (i.e., an upper horizontal surface of 18), and S3 (i.e., a lower horizontal surface of 24) labeled in the annotated partial reproduction of Figure 1 below, noting that each of these surfaces are horizontal and thus “inclined” with respect to the vertical direction, and are thus parallel to the second (horizontal) “B” axis of rotation.  Additionally, it is noted that the saddle 38 is arranged above/higher than each of surfaces S1, S2, and S3, as can be seen in Figure 1, for example.
[AltContent: textbox (S2)]
[AltContent: arrow]

[AltContent: textbox (S3)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow]
    PNG
    media_image2.png
    415
    739
    media_image2.png
    Greyscale


claim 3, the spindle head support part 46 comprises a pair of left and right arms (called shoulders 66, 66 by EP ‘387; see Figure 2, Figure 1, and paragraph 0019, for example) that are, as best understood in view of the above issues with respect to 35 USC 112, “formed on” a C-axis rotary feed axis “B”.  The spindle head support part 46 is supported so as to be rotatable around the second “B” axis at least ultimately “on” a Z-axis slider, such as 28 or 32 (Figure 1, Figure 3), which Z-axis slider is attached to a “front” (as broadly claimed, such as from the perspective of someone to the right of the right end of the machine tool in Figure 1) surface of the saddle 38 so as to be reciprocatable in the vertical directions (i.e., up and down along the vertical axis Z along guides 26).  See Figures 1-3 and paragraphs 0014-0016, for example.  
Regarding claim 4, it is noted that the second rotary feed axis device 52 comprises a motor 54 that is a servo motor.  See, for example, paragraph 0018, which teaches that the motor 54 is a brushless motor that is operatively connected to the actuating device with feedback to the numerical control device 23 by means of a position transducer, and thus, the motor is a “servo motor” (i.e., due to the position transducer/sensor and feedback arrangement).  Additionally, insofar as such is the case for the present invention (see above 112(a) rejection of claim 4), the servo motor 54 is “incorporated in” the spindle head support part 46 in that 54 is operatively connected to the spindle head support part 46 so as to drive the spindle head support part 46 about the B-axis; see Figures 3, 2, 1, and paragraph 0018, for example.  Additionally, the servo motor 54 is at least operatively connected to the C-axis rotary feed axis “B”, noting that the servo motor 54 causes 46 to rotate about axis “B”.  See Figure 3 and paragraph 0018.  
Regarding claim 5¸ see paragraph 0019, and particularly col. 4, lines 10-15, noting the shaft described in lines 14-15 that is provided in a through-hole provided in 66, which shaft is 
Regarding claim 6, the first rotary feed axis device 76 comprises a motor 78 (Figure 2) that is a servo motor.  See paragraph 0019, noting that EP ‘387 teaches that motor 78 is a self-braking motor of the type known as a brushless motor, and that is operatively connected to the actuating device with feedback to the numerical control device 23 by means of a position transducer, and thus, the motor is a “servo motor”.  The motor 78 is “incorporated in” one of the arms 66, noting that 78 is fixed to 66 and thus is “incorporated in” the arm in that sense.  See Figure 2 and paragraph 0019.  Additionally, the servo motor 78 is connected (at least ultimately and/or operationally) to the aforedescribed pivot shaft (or either col. 4, lines 14-15, or element 70) of the spindle head.  See Figure 2 and paragraph 0019.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
March 24, 2021